DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (EP 1051024 A2).
Referring to claim 1:
Li et al disclose method of screening a continuous-tone image to produce an output image to be printed on a surface, wherein the continuous-tone image comprises a plurality of pixels having respective corresponding intended print locations (par. 0029-0033), the method comprising the steps of selecting a first sequence comprising a subset of the plurality of intended print locations, the first sequence being selected based on properties of the plurality of intended print locations (par. 0098), for each intended print location in the first sequence, identifying the corresponding pixel in the continuous-tone image to obtain a second sequence for an error diffusion process 
Referring to claims 16, 17, and 32:
	These claims correspond to claim 1 covering other statutory classes of invention and are rejected for the same reasoning as indicated above.
Referring to claims 2 and 18:
	Li et al disclose some pixels in the continuous-tone image not having an intended print location (see Figs. 27 and 28 and par. 0098 - "sparse error-weighting matrix").
Referring to claims 3 and 19:
	Li et al disclose applying error diffusion to the second sequence (i.e., the continuous tone pixels), is implicit in error diffusion (par. 0099).
Referring to claims 4 and 20:
	Li et al disclose selecting the first sequence based on relative geometric relationships between intended print locations (par. 0098).
Referring to claims 5 and 21:
	Li et al disclose the input image being a grey-level image and the error diffusion process being a continuous-tone error diffusion process (par. 0005 and 0009).
Referring to claims 6-10 and 22-26:
	Li et al disclose determining error diffusion rules based on properties and geometric relationships of the intended print locations (par. 0098-0100 and 0106-0107, and Figs. 27, 28 and 33).


Referring to claims 11, 12, 27 and 28:
	Li et al disclose error diffusion steps propagating errors among pixels (par. 0009 and par. 0099).
Referring to claims 13 and 29:
	Li et al disclose providing first and second paths of intended print locations (par. 0107 and Fig. 33).
Referring to claims 14 and 30:
	Li et al disclose assigning specific weights to error diffusion directions (par. 0016).
Referring to claims 15 and 31:
	Li et al disclose adding a noise value to the input continuous-tone image (par. 0025).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  
The title must be as short and specific as possible (see 37 CFR 1.72(a)).  Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 June 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below. 
These are related technology references cited in the ISA Written Opinion but not relied upon, applied, or discussed.
EP 1696659 A2 disclose tone conversion by error diffusion to convert a multi-valued tone image into a binary tone image. Input signal accumulating-and-adding is performed to accumulate and add sequentially input m-valued image density signals so as to generate a first cumulative sum and output signal accumulating-and-adding is performed to accumulate and add binary image density signals as converted output so as to generate a second cumulative sum. A smaller value among two values is set to an output conversion value when the second cumulative sum is larger than or equal to the first cumulative sum, and is set a larger value among the two values to the output conversion value when the second cumulative sum is smaller than the first cumulative sum.

	WO 2018/063153 A1 discloses identifying, within data for use in printing, a first element set associated with a first print addressable area, wherein elements of the element set are each associated with a print instruction. An element may be selected from the first element set and assigned to the first print addressable area. A second print addressable area may be identified as a candidate print addressable area for error diffusion, the second print addressable area being associated with a second element set. An error associated with the selection of the element from the first element set is scaled based on a criterion and may be diffused to elements of the second element set.


	GB 2060492 A discloses color halftoning for objects with curved surfaces.


	These documents were cited by applicant, but were not cited in the ISA Written Opinion).

US 20160366301 A1 discloses a 3D printer forming printed images on a surface of an object with increased color resolution that includes generating a plurality of low-precision tone reproduction curves (TRCs) from a plurality of high-precision color conversion entries and generating modified contone image and halftone image data for each color plane using one of the low-precision TRCs and forming the image from multiple printed layers of ink corresponding to the plurality of planes.

US 20100060939 A1 discloses halftone processing of an image comprising a plurality of interlaced images according to a predetermined function depending at least in part on a gray scale level for a given pixel and on gray scale levels for local pixels nearby the given pixel. The predetermined function can operate on a continuous tone version or on a printed-dot model of the image. Alternatively, the predetermined function may include a predetermined error filter where error which is distributed to pixels corresponding to the same interlaced image from which the error accumulates. The image may be post-processed to arrange dots and/or shift columns of pixels to minimize overlap error. The image may be modified to include extra pixels to align the interlaced images under the lenses.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ushiyama et al (US 20150178599 A1) discloses preparing a plurality of dot arrangement patterns in which the number and position of dots that are printed are determined in a region of a printing medium corresponding to each pixel in association with each of gradation levels indicated by image data of the pixel, and setting one dot arrangement pattern from the plurality of dot arrangement patterns in accordance with the gradation level and the position of the pixel on the printing medium for each pixel, wherein, in a case where the gradation level of a plurality of pixels included in a pixel region is equal, in the setting step, the dot arrangement pattern is set for each pixel such that a second dot arrangement pattern whose number of dots is different from that of a first dot arrangement pattern, which is set in a pixel region located at other than a joint part, is arranged in a pixel region located at the joint part that is formed by the printing scans performed twice so that low frequency components are less than high frequency components in a frequency range.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott A Rogers/
Primary Examiner, Art Unit 2672
15 January 2022